Opinion by
Mr. Justice McGowan,
Action by plaintiff against defendant, for damages caused by the erection of a dam, and for injunction against its maintenance, tried by Wallace, J. The right of plaintiff and the question of damages were referred to a jury. Defendant offered to prove a parol license from a former tenant at will of the injured land; upon objection, the presiding judge refused to admit the testimony, and there being no evidence of defendant’s right to flood the plaintiff’s land, he charged the jury that their verdict must be for plaintiff. The jury found for plain tiff without damages, and the judge then signed an order enjoining the defendant from longer maintaining the dam. Defendant appealed. Held, that in the refusal of the testimony offered, in the charge to thg jury, and in the order of injunction, the Circuit judge committed no error; that as to the order of injunction, the facts of this case brought it within the rule laid down in Ad. Eq. *210, *217; *218; Bird v. Railroad Company, 8 Rich. Eq. 54; Klinck v. Black, 14 S. C. 246.